Citation Nr: 1717426	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1977 and April 1980 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit on appeal.

In February 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In April 2016, the Board heard the claim on appeal and remanded it back to the RO for another VA examination and supplemental statement of the case (SSOC).  In the October 2016 SSOC, the RO again denied the claim.


REMAND

The Veteran contends that his bilateral hearing loss had its onset during service and has continued since that time.  His military occupation was hull maintenance technician.  He maintains he was not always offered hearing protection while in service and rarely wore it.  He denied any significant post-service noise exposure.  VA has conceded the Veteran was exposed to noise during service.  

In seeking to determine whether the Veteran has a hearing loss disability, the VA has provided the Veteran with three VA audiological examinations.  During the Veteran's first March 2011 VA audiological examination, his bilateral hearing loss did not reach a level considered disabling for VA purposes under the auditory threshold test or the Maryland CNC Test.  See 38 C.F.R. § 3.385.  

In December 2015, the Veteran underwent a second VA audiology evaluation that showed that his auditory thresholds were not considered disabling for VA purposes.  However, the Veteran's Maryland CNC Test scores were 84 percent in the right ear and 88 percent in the left ear, both of which are considered disabling under 38 C.F.R. § 3.385.

On April 2016 case remand, the Veteran was provided a third VA examination in September 2016 to obtain an opinion as to the nature and etiology of any bilateral hearing loss disability present during the appeal period.  The September 2016 VA examination showed that the Veteran's auditory thresholds and his Maryland CNC Test results were not considered disabling for VA purposes.  For this reason, the examiner did not provide an opinion.

The Board notes, however, that a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007).  In light of the December 2015 Maryland CNC Test results indicating a hearing loss disability, the Board finds that an opinion on etiology is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner that conducted the September 2016 VA examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.

The examiner should be advised that for VA purposes, a current disability is shown if the claimed condition is demonstrated at any time while the claim is pending.  Therefore, the December 2015 Maryland CNC Test results indicate a current hearing loss disability.

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the current hearing loss disability had its onset or is otherwise etiologically related to the Veteran's period of active service. 

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2.  Review the addendum VA opinion and ensure that it is in complete compliance with this REMAND, and that the VA examiner has documented consideration of all records contained in the claims file, as appropriate.  If the examination report is deficient in any manner, implement appropriate corrective procedures.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






